DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/5/2021, is acknowledged. Claims 30 and 49 – 50 are amended. Claims 52 – 55 are newly entered. Claim 36 remains withdrawn. Claims 30 – 35 and 37 – 55 are currently pending in the application and under consideration for this office action.

Terminal Disclaimer
The terminal disclaimer filed on 11/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,995,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the double patenting rejections of record have been withdrawn by the Examiner.

Claim Objections
Claims 30 and 49 – 50 objected to because of the following informalities:
Regarding claim 30, the claim recites “a reduction between higher than 30% and below 50%”. The Examiner respectfully recommends Applicant amend this language to read “a reduction between 30% and 50%” or “a reduction rate higher than 30% and below 50%”, as for something to be between two endpoints, it must necessarily be higher than the lower endpoint. Thus, reciting “higher than” and “below” is redundant in the presence of “between”, and vice-versa.
Regarding claims 49 – 50, the claims each recite “a reduction between higher than 30% and 40%”. The Examiner respectfully recommends Applicant amend this language to read “a reduction between 30% and 40%”, as for something to be between two endpoints, it must necessarily be higher than the lower endpoint. Thus, reciting “higher than” is redundant.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 30 – 32, 35, 37 – 45, and 48 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record).
Regarding Claim 30, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 1 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 
It is noted that the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “higher than 30% and below 50%”, but it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
Scott further teaches G) recovery heat treating the second cold rolled slab, wherein the heat treatment is conducted at 250-900°C in a batch-annealing furnace for at least 15 seconds ([0074]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as both the heat treatment temperature (250-900°C) and time (at least 15 seconds) taught by Scott encompass the claimed heat treatment temperature (390-700°C) and time (30 seconds to 1 hour).
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).

It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding Claim 31, Scott further teaches that the composition may include Cu ([0028]), Al ([0027]), Nb ([0032]), B ([0037]), Cr ([0036]), Ni ([0035]), and Ti ([0034]) as shown in Table 2 below. Scott is silent as to Mo and Sn content, but it is noted that presence of Mo and Sn are optional, as only “one or more” of the claimed elements are required. Scott's sample 12 (see Table 1 of Scott) also meets all of the limitations.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding Claim 32, Scott further teaches that the method may further include heat treatment carried out on the strip having its definitive thickness ([0074]) between 250 and 900°C ([0074], encompassing the claimed 390-700°C [MPEP 2144.05 I]). Scott further teaches that batch-annealing is particularly adapted for this purpose ([0074]).
Regarding Claim 35, Scott further teaches that the pair of C and Mn present make it possible to obtain the sought stable austenitic microstructures ([0076]). Scott teaches that TWIP steels have high mechanical strength with tensile strength > 1,000 MPa and considerable ductility with 50% or more elongation at break ([0002]). Scott discloses the delay before quenching guarantees at least 75% austenite or even 100% austenite obtained ([0068]). Scott further teaches 
Regarding Claim 37, the narrowed C content of 0.71-1.1 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding Claim 38, the narrowed C content of 0.80-1.0 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding Claim 39, the narrowed C content of 0.90-1.0 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding Claim 40, Scott’s taught Cu content of 1.2-1.9 wt% continues to fall within the narrowed Cu content of 0-2.0 wt%. Additionally, Scott teaches Sample 12 with 1.7 wt% C, which falls within the narrowed Cu content of the instant claim.
Regarding Claim 41, the narrowed Si content of 0.1-0.6 wt% continues to overlap with Scott’s taught Si content of 0.2-1.1 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.5 wt% Si, which falls within the narrowed Si content of the instant claim.
 42, Scott’s taught Al content of 0.2-0.9 wt% continues to fall within the narrowed Al content of 0-2.0 wt%. Additionally, Scott teaches Sample 12 with 0.8 wt% Al, which falls within the narrowed Al content of the instant claim.
Regarding Claim 43, the narrowed V content of 0.1-1.0 wt% continues to overlap with Scott’s taught V content of 0-0.5 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.28 wt% V, which falls within the narrowed V content of the instant claim.
Regarding Claim 44, Scott further teaches that the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075]). Such a metallic coating would meet the requirements of the instant claim
Regarding Claim 45, Scott further teaches that the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075]). Such a zinc-based coating would meet the requirements of the instant claim.
Regarding claim 48, as discussed previously, Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and in which two consecutive cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f). These examples fall within the claimed reduction rate range of 40-60%.
prima facie case of obviousness exists.
Regarding claims 49 and 50, as discussed previously, Scott teaches second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
It is noted that the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “between higher than 30% and 40%”, but it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
Regarding claim 51, Scott teaches recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the annealing temperature range taught by Scott (600-900°C) encompasses that of the instant claim (750-900°C).
52, Scott does not explicitly teach that during recovery heat treating, dislocations in the TWIP steel microstructure are removed or rearranged, while deformation twins are kept. However, the Examiner notes that such phenomena is simply the intended result of the already recited recovery heat treatment step, and does not further limit the actual parameters of said recovery heat treatment. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). As Scott teaches a substantially similar processing step which is conducted on substantially identical feedstock, there is a prima facie expectation that the intended result of the recovery heat treatment step as recited in the instant claim is also experienced in the process taught by Scott. 

Regarding claim 53, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 1 of Scott) which exhibits a composition that lies directly within the claimed composition.

Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072], possessing substantial overlap with the claimed range of between 1 to 50% [MPEP 2144.05 I]).
Scott further teaches G) recovery heat treating the second cold rolled slab, wherein the heat treatment is conducted at 250-900°C in a batch-annealing furnace for at least 15 seconds ([0074]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as both the heat treatment temperature (250-900°C) and time (at least 15 seconds) taught by Scott encompass the claimed heat treatment temperature (390-700°C) and time (30 seconds to 1 hour).
Scott does not explicitly teach that during recovery heat treating, dislocations in the TWIP steel microstructure are removed or rearranged, while deformation twins are kept. However, the Examiner notes that such phenomena is simply the intended result of the already recited recovery heat treatment step, and does not further limit the actual parameters of said recovery heat treatment. prima facie expectation that the intended result of the recovery heat treatment step as recited in the instant claim is also experienced in the process taught by Scott. 
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a) and in which two consecutive cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding claim 54, Scott teaches second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Regarding claim 55, Scott does not explicitly teach that deformation twins and dislocations are introduced into the microstructure of the processed steel during second cold-rolling. However, Scott does teach that mechanical twinning competes with slipping of dislocations at room temperature ([0007], L 1-3), and that twinning density increases with deformation ([0007], L 3-4). Based on this disclosure, an ordinarily skilled artisan would appreciate that the second cold-rolling step of Scott results in the introduction of at least some amount of deformation twins and dislocations within the microstructure of the processed steel.
Additionally, the Examiner notes that such phenomena is simply the intended result of the already recited second cold-rolling step, and does not further limit the actual parameters of said second cold-rolling. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). As Scott teaches a substantially similar processing step which is conducted on substantially identical feedstock, there is a prima facie expectation that the intended result of the second cold-rolling step as recited in the instant claim is also experienced in the process taught by Scott. 

Claims 33 – 34 and 46 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) as applied to claims 32, 30, and 45, respectively, and further in view of US 2014/0251505 (“Blumenau”; of record).
Regarding Claim 33, Scott does not explicitly teach H) hot-dip coating the heated steel sheet.

It would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau instead of galvanization or electrodeposition as disclosed by Scott. The coating obtained from such a process increases corrosion resistance and product life, while maintaining cost-effectiveness.
Regarding Claim 34, Scott does not explicitly teach that the recovery step G) is performed by hot-dip coating.
Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method and has proven to be particularly cost effective ([0004]-[0005]). Blumenau teaches a method for producing a flat steel product provided with a metal protective layer by way of hot dip coating ([0018]) in which the cold or hot-rolled product is optionally cleaned ([0020]), then heated to a temperature of 600 to 
It would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau as the recovery method disclosed by Scott. The coating obtained from such a process increases corrosion resistance and product life, while maintaining cost-effectiveness.
Regarding Claim 46, Scott does not explicitly teach that the steel sheet is covered by an aluminum-based coating, the aluminum-based coating including less than 15% Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg and optionally 0.1 to 30.0% Zn, the remainder being Al.
Blumenau teaches that depending on the intended use, a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to a flat steel product ([0034]). Blumenau further teaches what are known as AS coatings, which are made up of less than 15% Si, less than 5.0% Fe, and remainder Al and unavoidable impurities, including traces of Zn and rare earths ([0082]-[0083]). Such a composition meets the requirements of the aluminum-based coating claimed in the instant claim. Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the intended use and determine an

Regarding Claim 47, Scott teaches that the steel sheet may be covered by a zinc-based coating ([0075]).
Scott does not explicitly teach that the zinc-based coating includes 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn.
Blumenau teaches that depending on the intended use a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to the flat steel product ([0034]). Blumenau further teaches what are known as ZM coatings which are made up of 0.1-8.0% Al, 0.2-8.0% Mg, less than 2.0% Si, less than 0.1 % Pb, less than 0.2% Ti, less than 1% Ni, less than 1% Cu, less than 0.3% Co, less than 0.5% Mn, less than 0.1 % Cr, less than 0.5% Sr, less than 3.0% Fe, less than 0.1 % B, less than 0.1 % Bi, less than 0.1 % Cd, remainder Zn and unavoidable impurities ([0079]-[0080]). Such a composition meets the requirements of the zinc-based coating claimed in the instant claim. Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the product's intended use and determine a ZM coating is appropriate as disclosed by Blumenau in order to utilize the steel product in the automotive industry, for example.

Double Patenting










The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 30 – 35 and 37 – 55 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 – 43 of copending Application No. 16/302969 (citing US 2019/0292616 – “the ‘969 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘969 application claims a method for producing a TWIP steel sheet which has the same steps as claimed in the instant claim set, processing a steel having a substantially identical composition to that of the instant claim set, and the steps being performed at substantially identical processing parameters as the instant claim set.
It is noted that the ‘969 applicant does not explicitly claim phenomena relating to the generation of deformation twins during second cold rolling, nor the removal/rearrangement of dislocations and keeping of deformation twins during recovery heat treatment, these claim limitations being present in instant claims 52, 53, and 55. However, as the processing steps claimed where these phenomena take place are substantially identical in both the claims of the ‘969 application and the instant claim set, it is prima facie expected that those results would occur.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments



Applicant’s remarks filed 11/05/2021 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 30 distinguishes over the prior art combination of Scott and Blumenau of record, as it is argued that the now-narrowed reduction rate during second cold-rolling of “between higher than 30% and below 50%” is not taught or suggested by the prior art. Applicant references Scott at [0072], which teaches that a reduction level of a second cold deformation step drawn by the Examiner to be equivalent to the claimed second cold-rolling step, is not exceeding 30%. Applicant further notes that Scott teaches that a reduction of ductility becomes excessive if reduction level exceeds 30%.
The Examiner respectfully finds Applicant’s argument to be unpersuasive. As discussed in the present rejection, although the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “higher than 30% and below 50%”, it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible. 
To elaborate, it is noted that a reduction rate of 30.0001%, for example, is covered by the scope of the amended claims. An ordinarily skilled artisan would not be able to discern any non-negligible difference in steel cold-rolled at a reduction rate of 30%, vs a reduction rate of 30.0001%. Further, Applicant has not provided any data which suggests that there is a critical 
In a related vein, although the possibility that Scott may teach away from the claimed range is secondary to the fact that Scott already teaches a range which renders the claimed range prima facie obvious, it is noted that the teaching by Scott that a reduction in ductility becomes excessive beyond a reduction rate of 30% may be insufficient on its own to constitute a teaching away of the prior art form exploring reduction rates above 30%. The nature of a “teaching away” of the prior art is highly relevant and must be weighed in substance (MPEP 2145 X D 1). It is noted that Scott teaches that the cold working resulting in reduction results in both an improved flatness of the steel, as well as an increase in its resistance ([0072], L 4-7). Based on this teaching, an ordinarily skilled artisan would have known that increasing reduction rate has both benefits and drawbacks, and may have been motivated to increase the reduction rate beyond the maximum rate suggested by Scott in order to amplify the purported benefits of increased flatness and resistance.

Applicant argues further with respect to new dependent claim 52, which requires removing or rearranging dislocations in a microstructure of the TWIP steel sheet while keeping deformation twins during the recovery heat treating. Applicant argues that such a requirement limits the claimed recovery heat treatment step by requiring physical changes in the microstructure to take place during the recovery heat treating: (i) removing or rearranging dislocations in a microstructure of the TWIP steel sheet while (ii) keeping deformation twins. Applicant argues further that the cited references mention neither “dislocations in a microstructure” nor “deformation twins”.
prima facie expectation that the intended result of the recovery heat treatment step as recited in the instant claim would occur in the heat treatment step of the prior art as well.
Moreover, regarding Applicant’s argument that the prior art does not mention either of “dislocations in a microstructure” or “deformation twins”, it is noted that Scott specifically teaches that the steels processed by the taught method are TWIP steels ([0055]). TWIP, or “twinning-induced plasticity” steels, are known in the art to deform both by individual dislocations and by mechanical twinning (see also Scott: [0006]-[0007]). Thus, an ordinarily skilled artisan would appreciate the steels processed by the method of Scott to have both of the aforementioned elements.

With regard to Applicant’s remarks concerning the double patenting rejection of record, as discussed previously, Applicant’s entry of a terminal disclaimer is accepted, and the double patenting rejections have accordingly been withdrawn. However, upon further search, a new ground of provisional obviousness-type double patenting has been presented over the claims of the ‘969 applications, as discussed previously in this correspondence.

	Applicant argues further with respect to newly entered independent claim 53 and its dependent claims. Applicant argues that Scott in view of Bouzekri does not teach or suggest “first cold-rolling the coiled slab with a reduction rate between 30 and 70% to provide a first cold-rolled slab” as recited in claim 53. Specifically, Applicant argues that the parameters of Bouzekri should not be incorporated into the method of Scott, as Bouzekri 1) does not have the same compositional Al requirement as Scott; and 2) has a C content which does not overlap the claimed C content of the instant claim.
	The Examiner disagrees with Applicant’s argument. It is noted that Scott teaches at [0067] that “The method described in WO-A-2005/019483 [i.e. Bouzekri], when it is applied to steels with a composition quite comparable with those of the invention, is well adapted”. The Examiner notes that this citation to “steels with a composition quire comparable with those of the invention” is in reference to the composition of Scott, and not the composition of Bouzekri. Thus, Scott is teaching that the processing method of Bouzekri is well adapted for use with steels having a composition as taught by Scott. Thus, the differences in composition between Scott and Bouzekri with regard to Al content, or C content, are irrelevant. Scott even teaches in the preceding paragraph [0066] “As for the method for producing the steels of the invention, allowing them to be provided with the desired mechanical properties, it may be fundamentally identical with those of customary practice on known Fe--Mn steels”. Bouzekri is the reference which Scott cites as a customary method for producing Fe-Mn steels, which Scott then teaches may be fundamentally identical to the method processed on its own taught steels.
	 Applicant argues further that the examples within Bouzekri cited by the Examiner are not relevant to the instant claims, as these examples having C contents of 0.61% C and 0.68% C, which it may be fundamentally identical with those of customary practice on known Fe--Mn steels”. Bouzekri is the reference which Scott cites as a customary method for producing Fe-Mn steels, which Scott then teaches may be fundamentally identical to the method processed on its own taught steels. 
	As Scott is general to reduction rate during a first cold-rolling step, an ordinarily skilled artisan would have found it obvious to look to the Bouzekri reference for such a parameter, based on what has been discussed previously. There is no suggestion in Scott that a difference in steel composition should dictate a change in a processing parameter.
Further, in response to applicant's argument, the test for obviousness is not whether the features of a secondary reference, such as the C or Al content of Bouzekri, may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues further that Bouzekri teaches a heat treatment with a soak at 850°C for 60 seconds, which is outside the recovery heat treatment performed between 390 and 700°C.
The Examiner once again notes that there is no requirement for the features of a secondary reference such as Bouzekri, including the aforementioned heat treatment, to be bodily incorporated into the primary reference. Further, it is noted that the particular heat treatment which Applicant refers to is only conducted on a single example within Bouzekri (Table 3, Steel I2f), and should 
Applicant argues further that the additional cold deformation step as taught by Bouzekri does not read on either of “a first cold-rolling” nor “a second cold-rolling” as recited in claim 53, because a “first cold-rolling” and “a second cold-rolling” in claim 53 are followed by “recovery heat treating the second cold rolled slab”. 
The Examiner finds this argument unpersuasive. The rationale stated by Applicant amounts to “step A1 is not equivalent to step A2 because it is not followed by step B1, while step A2 is followed by step B2”. The fact that Bouzekri does not teach a recovery heat treatment step after a second cold deformation step, does not mean that Bouzekri does not teach a second cold deformation step. Further, the Examiner notes that such an argument amounts to piecemeal analysis of the references which make up the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
	Applicant argues further that Scott in view of Bouzekri does not teach or suggest “the recovery heat treating removing or rearranging dislocations in a microstructure of the TWIP steel sheet while keeping deformation twins” as recited in claim 53. Applicant alleges that Scott and Bouzekri do not mention “dislocations in a microstructure” nor “deformation twins”.
The Examiner notes that specifically teaches that the steels processed by the taught method are TWIP steels ([0055]). TWIP, or “twinning-induced plasticity” steels, are known in the art to deform both by individual dislocations and by mechanical twinning (see also Scott: [0006]-
Applicant argues further that [0067]-[0068] of Scott suggests that there is no reason for a person of ordinary skill in the art to change the structure of the steel during the alleged cold-rolling, and that Scott in view of Bouzekri does not teach or suggest recovery heat treating (i) “keeping deformation twins” while (ii) “removing or rearranging dislocations in a microstructure of the TWIP steel” as recited in new claim 52, a similar recitation being make in new claim 53.
The Examiner finds Applicant’s argument to be unpersuasive. It is noted that this argument is only valid if it is presumed that no further processing steps are taken after hot rolling, quenching, and winding. However, Scott teaches that cold rolling and annealing cycles, as well as further additional processing, may be conducted after these steps if a cold-rolled plate is desirably obtained ([0071]). An ordinarily skilled artisan would appreciate that these processing steps would necessarily change the microstructure of the processed steel. For example, Scott previously teaches that twinning density increases with deformation ([0007], L 4-5) – thus, it would be expected that the twinning density of the processed steel would increase if subjected to further cold rolling which increases reduction of the processed steel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0209831 (“Becker”; cited in IDS of 2/26/2021, Examiner has provided here as being particularly pertinent to the present claims) – relating to ultrahigh-strength TWIP 
US 2016/0186285 (“Kim”; cited in IDS of 2/26/2021, Examiner has provided here as being particularly pertinent to the present claims) – relating to ultrahigh-strength TWIP steel sheets and processing methods for manufacturing such sheets, including a step of a) cold rolling at a reduction ratio of 30-80%, and b) second cold rolling, after a recrystallization annealing step, at a reduction ratio of 30% or greater, preferably 30-50%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735